                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                   Plaintiff,                             4:18CR3143

      vs.
                                                            ORDER
FREDERICK ALAN VOIGHT,

                   Defendant.


      Upon consideration of counsel’s arguments, (Filing No. 14),

      IT IS ORDERED:

       1)     Defense counsel, their firms, and their associates shall not contact,
either directly or indirectly, any victim/investor/noteholder in this case regarding
any note exchange or repayment plan. This includes, but is not limited to, any
contact with victims/investors/noteholders of any company listed in the
Indictment, Allied Technology Solutions LLC, InveriTech Solutions, Inc., and
Proactive Software Systems, Inc.

      2)     Defense counsel are not restricted from conferring with
victims/witnesses regarding the allegations in the indictment, and they may refer
victims/investors/noteholders to a neutral outside attorney/advisor for discussions
regarding any note exchange or a repayment plan.

      November 14, 2018.

                                             BY THE COURT:

                                             s/ Cheryl R. Zwart
                                             United States Magistrate Judge
